Casey, J.
(dissenting). In the exercise of its broad fact-finding power, the Workers’ Compensation Board found that Division 1181 Amalgamated Transit Union (hereinafter the Division) had provided a separately administered disability *226plan maintained solely to comply with the New York Disability Benefits Law. Because the record contains sufficient evidence to provide a rational basis for the Board’s factual finding, I would affirm the Board’s decision, regardless of whether there is also evidence to support a different finding.
Although the Division originally provided disability benefits pursuant to the disability benefits provisions of the multibenefit trust agreement executed in February 1986, the Division applied for and obtained approval, pursuant to Workers’ Compensation Law § 211 (3), to pay disability benefits as a self-insurer in 1987. To qualify as a self-insurer, the Division made an "initial exposure deposit” of $51,000 and agreed to keep all employee contributions as trust funds separate and apart from all other funds, to be used only as permitted by the Disability Benefits Law. In November 1987, the Division filed with the Board a form "DB-801”, which contains the following title and subtitles: "disability benefits law”, "plan of an association OF EMPLOYERS OR EMPLOYEES, UNION OR TRUSTEES PROVIDING DISABILITY BENEFITS”, "APPLICATION AND AGREEMENT”. The form states that the Division "makes the following representations and agreements pertaining to its Plan under the Disability Benefits Law, which is hereby filed as the Plan of the Employers” (emphasis supplied). Pursuant to section 3 of the form, the plan covers "[a]ll employees covered by a collective bargaining agreement between their employer and the Union who are eligible under the New York State Disability Benefits Law”. Section 7 contains a schedule of benefits, which describes the classes of employees covered by the plan and describes the benefits provided by the plan, using the term "statutory”, without reference to the multibenefit trust agreement. Based upon the Division’s status as a self-insurer and the filing of the form "DB-801”, the Board found that the Division had provided a separately administered disability plan solely to comply with the Disability Benefits Law.
The Division contends that there is no separate disability plan, and that the multibenefit trust agreement is the only plan and the only source of disability benefits. The majority reviewed the record and agreed with the Division. In so doing, however, the majority usurped the Board’s fact-finding power by weighing the evidence and substituting its judgment for that of the Board, which is not this Court’s function on an appeal from a decision of the Board (see, Matter of Johnson v Moog, Inc., 114 AD2d 538). That there may be evidence in the record to support a finding other than that made by the Board *227and that this Court disagrees with the Board’s finding are irrelevant, for the only issue on this appeal is whether the Board’s factual finding is supported by substantial evidence in the record (see, Matter of Ribar v County of Suffolk, 125 AD2d 801). In view of the evidence in the record from which the Board could rationally conclude that upon filing the form "DB-801” in November 1987 after becoming a self-insurer the Division established a separately administered disability plan maintained solely to comply with the Disability Benefits Law, the Board’s decision cannot be disturbed.
Mikoll, White and Yesawich Jr., JJ., concur with Car-dona, P. J.; Casey, J., dissents in a separate opinion.
Ordered that the decision and amended decision are reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.